Smith, J.
1. This case, -under the writ of error, was transmitted from the superior court to the Supreme Court, and the latter court by a formal order transferred it to this court. From this order it necessarily follows that in the judgment of the Supreme Court the constitutional question attempted to be raised in the case was not properly presented.
2. Where at a special term of the superior court of Morgan county, held on June 26, 1919, upon a petition duly filed, praying for the validation of certain county bonds, all the proceedings appeared on their face to have been regular, including the notice provided for by law, and the court rendered a judgment validating the bonds, and, 16 days thereafter and after the court had adjourned, certain persons filed a petition merely alleging that they were tax-payers and asking that the order validating the bonds be vacated or reopened, and that they be heard on the question as to the regularity or irregularity of the election held to authorize the bonds, the court did not err in dismissing the petition, on the ground that it came too late.

Judgment affirmed, on main hill of exceptions; cross-hill dismissed.


Jenkins, P. J., and Stephens, J., concur.